                                                              FILED
Case 2:18-cr-00365-JNP Document 1174 Filed 01/27/21 PageID.29498
                                                       2021 JAN 27Page 1 of 8
                                                                   PM 3:01
                                                             CLERK
                                                       U.S. DISTRICT COURT


                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF UTAH


 UNITED STATES OF AMERICA,
                                                 MEMORANDUM DECISION AND ORDER
       Plaintiff,                                DENYING MOTIONS TO HOLD A
                                                 PROBABLE CAUSE HEARING
 v.

 JACOB KINGSTON, ISAIAH KINGSTON,                Case No. 2:18-cr-00365-JNP
 LEV DERMEN, RACHEL KINGSTON, and
 SALLY KINGSTON,                                 District Judge Jill N. Parrish

       Defendants.



       Before the court are motions filed by New Washakie Ranch, LLP (NWR), ECF No. 1123,

and American Chemical, LLC and U.S. Tank and Rail, LLC, ECF No. 1125, to hold a probable

cause hearing on the restraining orders entered by the court. The court DENIES the motions.

                                      BACKGROUND

       In 2011, NWR leased a plot of land to Washakie Renewable Energy, LLC (WRE). WRE

erected buildings on the land and installed equipment and storage tanks for a biofuel production

facility. On December 31, 2016, the lease terminated under its own terms. NWR argues that under

the terms of the lease, title to the buildings and equipment installed on the land (the Washakie

equipment) passed to NWR.

       In January 2019, a grand jury charged the owners of WRE, Jacob and Isaiah Kingston, with

numerous crimes related to a scheme to fraudulently obtain biofuel tax credits from the United

States Treasury. The indictment also charged Rachel Kingston, Sally Kingston, and Lev Dermen

with various crimes for participating in the scheme. The indictment charged the defendants with

forfeiture of the proceeds traceable to the count 1 conspiracy charge, including “[t]he physical
Case 2:18-cr-00365-JNP Document 1174 Filed 01/27/21 PageID.29499 Page 2 of 8




plant once known as Washakie Renewable Energy, LLC, located at 7550 W 24000 N Plymouth,

Utah, and all the equipment installed therein, and affixed thereto.” But the indictment did not seek

forfeiture of the real property on which the plant and equipment are located. Jacob, Isaiah, Rachel,

and Sally Kingston pled guilty to the charges against them. In their plea agreements, they agreed

to the forfeiture of the Washakie equipment described in the indictment. A jury convicted Dermen

of the charges against him, including the count 1 conspiracy charge.

       On March 11, 2019, NWR leased some of its real property and the Washakie equipment to

American Chemical. The lease agreement required American Chemical to make monthly

payments of $38,806 to NWR.

       On May 8, 2019, the court entered a restraining order against NWR. The restraining order

prohibited NWR from taking

               any action that would affect the availability or value of the
               [Washakie equipment], including but not limited to, directly or
               indirectly, selling, transferring, assigning, pledging, distributing,
               encumbering, wasting, secreting, depreciating, damaging,
               hypothecating or in any way diminishing the value of, or cause
               anyone else to do so, the [Washakie equipment].

       On October 25, 2019, NWR leased to True North Organics part of a Washakie warehouse

located on NWR’s real property to be used in a medical marijuana growing operation. The lease

term was six months and required monthly payments of $5,500. NWR also leased four storage

tanks located on its real property to U.S. Tank and Rail, LLC. On April 1, 2020, U.S. Tank and

Rail entered into a sublease with Big West Oil, LLC for $182,000 per month. The lease term was

three months with the option to renew the lease for two additional months.

       On April 23, 2020, the court entered a restraining order against American Chemical that

required it to “transfer to the United States Treasury any payments related to the [Washakie


                                                 2
Case 2:18-cr-00365-JNP Document 1174 Filed 01/27/21 PageID.29500 Page 3 of 8




equipment] that would otherwise be paid to NWR.” On the same date, the court issued restraining

orders directing True North and Big West Oil to remit their respective lease payments to the United

States Treasury.

       NWR, American Chemical, and U.S. Tank and Rail (the Restrained Third Parties) filed

motions entitled: “Renewed Motion to Amend or Vacate Restraining Orders and Request for

Expedited Hearing.” The precise relief requested in the motions is somewhat vague. But based on

the cases cited by the Restrained Third Parties, it appears that the principal thrust of the motions

is a request for a hearing to determine whether probable cause supports the restraining orders

entered against them. In other words, they request a hearing to challenge the basis for entering

orders restraining their rights to the Washakie equipment and to payments derived from their

leases. At other points in the briefing, however, the Restrained Third Parties request guidance from

the court as to whether the restraining orders apply to their underlying real property in the land on

which the equipment is located. The court first addresses the probable cause hearing argument.

The court then turns to the request for guidance.

                                            ANALYSIS

I.     PROBABLE CAUSE HEARING

       The Government may seize or restrain property if it shows that there is probable cause to

believe that the property will ultimately be proved forfeitable. United States v. Monsanto, 491 U.S.

600, 615–16 (1989). Property is subject to forfeiture if it is derived from a violation of certain

federal criminal statutes. 21 U.S.C. § 853(a). A grand jury’s charge in an indictment that a piece

of property is subject to forfeiture satisfies the probable cause requirement to restrain property.

United States v. Musson, 802 F.2d 384, 386–87 (10th Cir. 1986). Under 21 U.S.C. § 853(e), “[a]

court may not revisit any matter to which probable cause is established in the indictment” when
                                                    3
Case 2:18-cr-00365-JNP Document 1174 Filed 01/27/21 PageID.29501 Page 4 of 8




reviewing the propriety of an order restraining property. United States v. Jones, 160 F.3d 641, 644

(10th Cir. 1998).

       But under certain circumstances, the Fifth Amendment may require a post-restraint hearing

to challenge a grand jury’s probable cause determination. In deciding whether due process requires

such a hearing, courts “consider the private interest affected by the restraint; the risk of an

erroneous deprivation of that interest through the procedures used, as well as the probable value

of an adversarial hearing; and the government’s interest, including the administrative burden that

an adversarial hearing would impose.” Id. at 645 (citing Mathews v. Eldridge, 424 U.S. 319, 335

(1976)). Applying these principles, the Tenth Circuit has determined that a criminal defendant has

a Fifth Amendment right to a post-restraint, pre-trial hearing to challenge whether probable cause

supports the seizure of assets if the defendant both demonstrates that he or she needs the assets to

hire private defense counsel and provides the court with a bona fide reason to believe that the grand

jury’s probable cause determination was in error. Id. at 646.

       Here, the grand jury concluded that probable cause supported its charge that “[t]he physical

plant once known as Washakie Renewable Energy, LLC . . . and all the equipment installed therein,

and affixed thereto” was derived from and traceable to the count 1 conspiracy. The Kingston

defendants pled guilty to the charges against them and conceded in their plea agreements that the

Washakie equipment was subject to forfeiture. Dermen was convicted by a jury of the charges

against him, including the count 1 conspiracy charge. At Dermen’s trial, Jacob and Isaiah Kingston

testified that much of the Washakie equipment was purchased with the proceeds from the count 1

conspiracy. Moreover, this court has determined that there is probable cause to believe that the

lease payments for use of the storage tanks were derived, at least in part, from the Washakie

equipment. Based on the probable cause determinations made by both this court and the grand
                                                 4
Case 2:18-cr-00365-JNP Document 1174 Filed 01/27/21 PageID.29502 Page 5 of 8




jury, the court entered restraining orders designed to maintain the value and availability of the

equipment and the lease payments for the equipment.

       Relying upon Mathews and Jones, the Restrained Third Parties argue that they have a Fifth

Amendment right to a probable cause hearing to challenge the restraining orders. The court

disagrees for two reasons.

       First, the court already provided a hearing to the Restrained Third Parties. The court set a

hearing on the Restrained Third Parties’ motions to amend the restraining orders for May 26, 2020.

Six days before the hearing, the court entered a docket text order informing the parties that they

“should be prepared to present evidence regarding the nexus (or lack thereof) between the

defendants’ convictions and the lease payments claimed by the Government. . . . The parties should

contact court staff regarding any questions regarding the presentation of witness testimony via

video as well as the presentation of any exhibits.” But the Restrained Third Parties chose not to

present any evidence at the hearing challenging the existence of probable cause to believe that the

Washakie equipment or the lease payments at issue were traceable to the defendants’ crimes.

Because the court has already afforded the Restrained Third Parties an opportunity to present

evidence on the nexus issue, their Fifth Amendment claim is moot.

       Second, the Restrained Third Parties have not satisfied the Jones requirements for a

probable cause hearing. In that case, the Tenth Circuit held that because of a criminal defendant’s

Sixth Amendment right to choice of counsel, a defendant has a due process right to a pre-trial

probable cause hearing to determine whether he or she may access frozen assets to hire defense

counsel. Jones, 160 F.3d at 646. But a criminal defendant must satisfy two prerequisites before

receiving a probable cause hearing. The defendant must both “demonstrate to the court’s

satisfaction that she has no assets, other than those restrained, with which to retain private counsel
                                                  5
Case 2:18-cr-00365-JNP Document 1174 Filed 01/27/21 PageID.29503 Page 6 of 8




and provide for herself and her family” and “make a prima facie showing of a bona fide reason to

believe the grand jury erred in determining that the restrained assets” are traceable to the

underlying criminal offense. Id. at 647.

       The Restrained Third Parties cannot have a greater due process right to a hearing than a

criminal defendant awaiting trial. Thus, at minimum, they must satisfy the Jones requirements in

order to be entitled to a probable cause hearing. 1 But the Restrained Third Parties have not

produced financial records or other evidence demonstrating that any restrained assets are the only

source of funds to pay counsel. Nor have they made a prima facie showing of a lack of probable

cause to believe that the Washakie equipment was derived from the criminal proceeds of the

defendants in this case. Because the Restrained Third Parties have not complied with the Jones

requirements, they ae not entitled to a probable cause hearing on the court’s order restraining their

use of the equipment.

II.    EQUITABLE DISTRIBUTION OF THE LEASE PAYMENTS

       NWR attached to its brief the declaration of the president of the company that manages it,

Rachel Young. Ms. Young testifies that the real property on which the equipment and plant are

located has been owned by NWR since 1992—long before the events giving rise to these criminal

proceedings. Moreover, the leases at issue clearly give the lessees the right to use not only the

equipment and plant, but also the real property on which the equipment and plant are located.

       The Young declaration asserts that NWR is behind on the property taxes owed to Box Elder

County and that the court’s restraining order has rendered it difficult for NWR to lease its real




1
 Because the Restrained Third Parties have not satisfied the Jones requirements, the court need
not decide the precise contours of their due process right—if any—to a probable cause hearing.
                                                 6
Case 2:18-cr-00365-JNP Document 1174 Filed 01/27/21 PageID.29504 Page 7 of 8




property and the equipment in order to pay the tax bill. Young also attaches appraisals of the real

property and equipment, which concluded that the equipment was functionally obsolete and failed

to contribute substantial value to NWR’s real property. NWR argues that the status quo is untenable

and requests clarification regarding its ability to enter a lease to meet its tax obligations.

        Although there is probable cause to believe that the lease payments for use of the Washakie

equipment were derived at least in part from the defendants’ crimes in this case, there is no

probable cause to believe that the lease payments can be traced exclusively to the physical plant or

the equipment. The Government makes no claim to the land owned by NWR to which the

Washakie equipment is affixed. Undoubtably at least some portion of the lease payments owed by

True North, Big West Oil, and American Chemical are attributable to the land indisputably owned

by NWR. Additionally, some portion of the lease payments may be attributable to NWR’s efforts

in finding interested parties to lease the equipment, in housing the equipment, and in preventing a

tax sale of the real property on which the equipment is located. The court invited NWR to present

evidence regarding the equitable division of these lease payments between NWR and the

Government at the May 26, 2020 hearing. ECF No. 1013. But no evidence was presented because

the parties reached an agreement regarding division of the lease payments.

        NWR and the Government are free to resolve the issue of distribution of past or future lease

payments by agreement. But if it so desires, NWR (or another party) may request a hearing

regarding the equitable distribution issue of any lease payments.




                                                   7
Case 2:18-cr-00365-JNP Document 1174 Filed 01/27/21 PageID.29505 Page 8 of 8




                             CONCLUSION AND ORDER

      The court DENIES the Restrained Third Parties’ motions for a probable cause hearing.

ECF Nos. 1123, 1125.

             DATED January 27, 2021.

                                         BY THE COURT



                                         ______________________________
                                         Jill N. Parrish
                                         United States District Court Judge




                                           8
